Title: Agreement by Elijah Huffman and Aaron Fray to Lay Pipe at the University of Virginia, 15 April 1820
From: University of Virginia,Huffman, Elijah,Fray, Aaron
To: 


					
						
							April 15th 1820—
					
					Elija Huffman & Aaron Fray agrees to bore the pipes & put them down for six & a quarter cents per foot runing measure, the logs to be delivered in the most convenient place to suit ourselves, the diging & filling up and the boxes to be furnish’d by the institution—the worked to be executed in a masterly manner—Elija Hoffman & Aaron Fray to find themselves  with all necessaries—
				